DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alejandro Munoz on 02/02/2021 and 02/08/20212.
Claim 1 and 13 have been amended as below:

(Currently Amended) A method for processing a system message, comprising: 
obtaining, by a user terminal, a first system information block;
when identification information of a cell cluster does not appear in the first system information block, determining, by the user terminal, that a system information of the cell cluster has changed;
when the identification information of the cell cluster appears in the first system information block:
obtaining, by [[a]] the user terminal, from the [[a]] first system information block, identification information of the [[a]] cell cluster, wherein the cell cluster is a set of cells having a same attribute; 
determining, by the user terminal, a value of the identification information; 

based on the determining that the value of the identification information is different from a value of previously obtained identification information, reading, by the user terminal, a second system information block, the second system information block is a system information block of the cell cluster; and 
updating system information on the user terminal based on the second system information block.

13. (Currently Amended) A terminal device, comprising:
at least one processor; and
a non-transitory memory, wherein the memory stores an execution instruction, wherein the execution instruction instructs the at least one processor to:
obtain a first system information block;
when identification information of a cell cluster does not appear in the first system information block, determine that a system information of the cell cluster has changed;
when the identification information of the cell cluster appears in the first system information block:
	obtain from [[a]] the first system information block, identification information of [[a]] the cell cluster, wherein the cell cluster is a set of cells having a same attribute;
	determine a value of the identification information;
	determine that the value of the identification information is different from a value of previously obtained identification information of another cell cluster;

	update system information on the user terminal based on the second system information block.


Allowability Notice
In view of amended claims and further search, Claims 1, 7, 8, 13, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: MARTIN (US 20170280372 A1) in view of Tamura (US 20120094699 A1) is considered as the most relevant document in the prior art, which discloses a method for processing a system message, comprising: obtaining, by a user terminal, a first system information block; See MARTIN [0088] when the identification information of the cell cluster appears in the first system information block: obtaining, by the user terminal, from the first system information block, identification information of the cell cluster, wherein the cell cluster is a set of cells having a same attribute; See MARTIN Fig. 8. [0077] [0092] determining, by the user terminal, a value of the identification information; See MARTIN [0052] determining, by the user terminal, that the value of the identification information is different from a value of previously obtained identification information of another cell cluster; See MARTIN [0088] based on the determining that the value of the identification information is different from a value of previously obtained identification information, reading, by the user terminal, a second system information block,  See MARTIN [0089] the second system information block is a system information block of the cell cluster; and  See MARTIN Fig. 8. [0092] updating system information on the user terminal based on the second system information block. See Tamura [0169].
MARTIN in view of Tamura does not discloses the technical features in Claims 1 and 13 of when identification information of a cell cluster does not appear in the first system information block, determining, by the user terminal, that a system information of the cell cluster has changed;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2646